Case 1:21-cv-00002-JB-C Document 19 Filed 06/03/21 Page 1 of 2                     PageID #: 57




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

CYNTHIA PERRY,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                   CIVIL ACTION NO. 1:21-00002-JB-C
                                                 )
CASH APP CORPORATION, et al.,                    )
                                                 )
                       Defendants.               )

                                              ORDER

       This matter is before the Court on Plaintiff’s Objection to Order of Dismissal. (Doc.

10). For the reasons stated herein, Plaintiff’s Objection is overruled.

       On March 29, 2021, Defendant Square, Inc. (“Defendant”) filed a Notice that “all claims

against all Defendants have been resolved, that Plaintiff has executed a settlement agreement

evidencing the resolution of this matter, and that this action is due to be dismissed with

prejudice.” (Doc. 8). Plaintiff is pro se and did not sign the Notice. The Court therefore entered

an order of dismissal, on April 2, 2021, subject to the right of any party to move to reinstate the

action within twenty days. (Doc. 9).

       On April 21, 2021, Plaintiff filed the subject Objection to the order of dismissal. (Doc.

10). Plaintiff contended that Defendant’s Notice incorrectly represented that all claims were

resolved. (Id.). According to Plaintiff, she had reached a settlement only with named Defendant




                                                 1
Case 1:21-cv-00002-JB-C Document 19 Filed 06/03/21 Page 2 of 2                        PageID #: 58




“Chime Financial LLC.” (Id.).1 Plaintiff disputed that her settlement included Defendant “Cash

App Corp. or any of its subsidiaries.” (Id.). Defendant filed a response to Plaintiff’s Objection,

attaching a copy of the subject settlement agreement. (Doc. 15). Defendant contends to have

been incorrectly identified in the Complaint as “Cash App Corporation.” (Id.). Defendant likewise

noted in the Waiver of Service that it was “sued improperly as Cash App. Corp.,” and that “[t]here

is no ‘Cash App Corporation.’” (Doc. 7). Defendant stated, “Cash App is an operating unit of

[Defendant] Square, Inc., and therefore Square, Inc. is the proper party in this action.” (Id.). The

settlement agreement expressly includes and releases Defendant Square, Inc. and related

parties. (Doc. 15 at PageID.42).

         The Court entered an Order on May 13, 2021 setting Plaintiff’s Objection for hearing on

May 26, 2021. (Doc. 17). Plaintiff received a copy of the Order by certified mail on May 15,

2021. (Doc. 18). Plaintiff did not reply to Defendant’s opposition to her Objection. Plaintiff failed

to appear for the May 26 hearing as ordered. (See May 26, 2021 docket Minute Entry). Plaintiff

has filed no explanation or excuse for her failure to attend the hearing.

         Based on Plaintiff’s failure to attend the May 26, 2021 hearing as ordered, and based on

the express terms of the settlement agreement, Plaintiff’s Objection is hereby OVERRULED.

         DONE and ORDERED this 3rd day of June, 2021.

                                                       /s/ JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE




1 Plaintiff has voluntarily dismissed “Chime Financial, LLC.” (Doc. 11).



                                                           2
